Citation Nr: 0938725	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-38 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left knee, status post total left knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1965 to 
March 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In connection with his appeal the Veteran and his spouse 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO in February 2009.  A transcript of the 
hearing is associated with the claims files.


FINDING OF FACT

Osteoarthritis of the left knee, status post total left knee 
arthroplasty, is etiologically related to an injury sustained 
in active service.


CONCLUSION OF LAW

Osteoarthritis of the left knee, status post total left knee 
arthroplasty, was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
establish the Veteran's entitlement to service connection for 
osteoarthritis of the left knee, status post total left knee 
arthroplasty.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 
38 C.F.R. § 3.159 (2009). 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.
 
Analysis

The Veteran has asserted that in December 1966, while he was 
serving in the Republic of Vietnam, he sustained an injury of 
his left leg.  According to the Veteran, while in the act of 
jumping from one 2 1/2 ton truck to another truck of the same 
size and height, his left foot got stuck causing him to fall 
forward and hang full length by his left leg in such a manner 
that his fingertips barely brushed the ground.  The Veteran 
reported that this caused him to hyperextend his left knee 
and ankle.  He reported that the driver of the truck drove 
for approximately one and a half miles before he became aware 
that the Veteran had not successfully made the jump to the 
other truck.  The Veteran has also asserted that his left 
knee struck the back of the truck when he fell.  The Veteran 
reported that he was then taken to the 332 General Dispensary 
for medical treatment.  

A review of the Veteran's service treatment records (STRs) 
shows that on December 16, 1966, the Veteran received 
treatment because he "caught left foot in truck while 
jumping off."  X-rays taken at that time were negative.  The 
Veteran's left ankle was taped and he was told to stay off 
the leg for 5 days.  A review of the Veteran's March 1968 
separation examination report reveals no complaints of left 
knee or leg pain at the time of his separation.

At his Board hearing in February 2009 the Veteran reported 
that his separation examination was not as thorough as it 
should have been and also admitted that in the interest of 
wanting to return home, he got through it as quickly as 
possible.  

The Veteran reported that he has had knee pain since the 
injury in service and received medical treatment for it.  The 
Veteran reported that in 1971 he sought medical treatment for 
left knee pain at the Salt Lake City VA Medical Center.  He 
reported that he was seen for left knee pain at the Indian 
Health Care Clinic in Montezuma Creek, Utah from 1979 to 
1981.  He reported that he was seen for left knee pain by Dr. 
T.W. in Farmington, New Mexico from 1984 to 1987.  There is 
no documentation of treatment from any of these facilities in 
the record. 

However, despite the fact that there is no supporting medical 
evidence of record, the Veteran's own statements that he has 
experienced pain since his separation from service are 
competent evidence of continuity of his left knee pain as lay 
testimony is sufficient to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Additionally, a layperson is competent to 
testify to the onset of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone, 8 Vet. 
App. 398, 403; Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   

Private medical records show that the Veteran has undergone 
arthroscopy of his left knee.  However, ultimately his left 
knee condition necessitated that he undergo a total left knee 
arthroplasty, which was performed in April 2003 by Dr. S.D.  

In December 2003 the Veteran was scheduled for a VA 
examination.  However, the scheduled examiner did not conduct 
an examination nor were X-rays taken of the Veteran's left 
knee at that time.  The examiner stated that this was because 
the Veteran had expressed that his left knee disability was a 
result of the injury sustained in service and not secondary 
to his service-connected left ankle disability as indicated 
by the RO in their examination request.  From what the 
examiner included in his examination report, it appears that 
because the examiner had been asked by the RO to evaluate 
whether the disability was a result of the Veteran's service-
connected left ankle disability, he would not instead address 
whether the Veteran's left knee disability was related to the 
injury in service. 

In March 2005 VA received a letter from the Veteran's private 
physician, Dr. S.D., the same physician who had performed the 
Veteran's total left knee arthroplasty.  Dr. S.D. opined that 
it was possible that the Veteran's left knee disability was a 
result of his injury in service because it accounted for the 
fact that the left knee had originally presented in worse 
shape than the right knee.  In May 2005 VA received an 
addendum to this opinion.  In his addendum, Dr. S.D. stated 
that he had reviewed the Veteran's medical records from 
December 1966 in forming his opinion.

The Veteran was again scheduled for a VA examination in July 
2005.  Unfortunately, the examination was scheduled with the 
same examiner with whom the Veteran had been scheduled in 
December 2003.  At this examination the examiner opined that 
the Veteran's left knee condition was not caused by or a 
result of his military service as there is no evidence of 
record that he was treated for left knee problems during 
service or until at least three years after his separation 
from active service.  

However, at his hearing in February 2009 the Veteran reported 
that this examiner had not been interested in hearing the 
Veteran's side of the claim.  The Veteran also reported that 
the examiner told his wife to "shut-up" at one point when 
she tried to offer dates of medical treatment.  After 
reviewing the examination report and the Veteran's February 
2009 testimony, it appears to the Board that the examiner was 
antagonistic, unsympathetic, and biased against the Veteran.  
The Veteran reported that he had filed a complaint against 
the examiner and was told that this particular examiner was 
no longer allowed to perform examinations without another 
medical professional in the room.  Of record is a copy of the 
letter that the Veteran sent to the VA Medical Center 
following the July 2005 VA examination.  However, there is no 
documentation of record regarding the "punishment" 
described by the Veteran.

In March 2009 Dr. S.D. provided an additional opinion to VA 
regarding the etiology of the Veteran's knee condition.  Dr. 
S.D. stated again that he had read a description of the 
December 1966 injury in service and was familiar with the 
mechanisms of the injury.  Dr. S.D. went on to state that in 
his opinion it was likely that early injuries culminated in 
the advanced degenerative changes noted in the left knee, 
compared to the right, upon the Veteran's initial 
presentation to his office.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, while the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard, Willis 
v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).

The Board finds that the opinions provided by Dr. S.D. are 
more probative than that provided by the VA physician.  In 
this regard, the Board notes that Dr. S.D. was familiar with 
the circumstances of the injury the Veteran sustained while 
on active duty when he provided his opinion.  Additionally, 
Dr. S.D. indicated that his opinion was supported by the fact 
that the left knee was worse than the right.  

The VA physician merely noted that an absence of medical 
records establishing continuity led him to his opinion that 
the current left knee disability was not in any way related 
to the Veteran's active service.  As discussed above, the 
Veteran is competent to report when his pain started and how 
long it has lasted.  Moreover, the Board has found the 
Veteran's statements concerning the history of his left knee 
pain to be a credible.  Therefore, the rationale for the VA 
physician's medical opinion is not sound.  Additionally, the 
absence of medical records cannot be used as the sole support 
of a medical opinion as the United States Court of Appeals 
for Veterans Claims has determined that it is symptoms, not 
treatment, which are the essence of any evidence of 
continuity of symptomatology.  Savage v. Grober, 10 Vet. App. 
488, 496 (1997); citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).

Accordingly, the Board finds that service connection for 
osteoarthritis of the left knee, status post total left knee 
arthroplasty, is warranted.  


ORDER

Entitlement to service connection for osteoarthritis of the 
left knee, status post total left knee arthroplasty, is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


